Citation Nr: 1123847	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  08-26 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for residuals a of left knee injury.

2.  Entitlement to service connection for bilateral carpal tunnel syndrome.

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1968 to April 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).  

The claim of service connection for hepatitis C is REMANDED to an Agency of Original Jurisdiction via the Appeals Management Center in Washington, D.C. 


FINDINGS OF FACT

1.  Residuals of a left knee injury are not shown since service or currently. 

2.  Bilateral carpal tunnel syndrome is not shown since service or currently. 


CONCLUSIONS OF LAW

1.  Residuals of a left knee injury were was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010). 

2.  Bilateral carpal tunnel syndrome was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010). 








The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated in August 2007.  The Veteran was notified of the evidence needed to substantiate a claim of service connection; namely, evidence of an injury or disease or event causing an injury or disease during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  

The Veteran was further notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any non-Federal records on his behalf.  

The notice included the general provisions of how VA determines the disability rating and effective date in a grant of service connection.

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre- adjudication VCAA notice)); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records  and VA records.  The Veteran also requested and was scheduled for a Board hearing, which he cancelled.

On the claims of service connection for residuals of a left knee injury and for bilateral carpal tunnel syndrome, in the absence of a current diagnosed disability or persistent or recurrent symptoms, a VA examination under the duty to assist is not needed to decide claims.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Facts


The Veteran's DD-214 shows that he served in Vietnam and he has a Combat Infantryman Badge and a Parachute Badge. 

The service treatment records, including the report of medical examination on separation, contain no complaint, finding, history, treatment, or diagnosis, or treatment of a left knee injury or of carpal tunnel syndrome.   The records do show that in May 1969 the Veteran was treated for a right knee injury and in October 1969 he was treated for a left foot injury. 

After service, in his application for VA disability compensation, filed in May 2007, the Veteran claimed service connection for a left knee injury, which he stated occurred in 1969, and service connection for bilateral carpal tunnel syndrome, which he stated began in 1997.  In his notice of disagreement and in his substantive appeal, the Veteran has not provided any argument or further information about a left knee injury or carpal tunnel syndrome. 

After service, private medical records in May 2005 include a history of arthritis of the knees and chronic hand problems.  The assessment was arthritis of the knees and hands. 

VA records show that on an Agent Orange examination in July 2006, there was a history of knee pain and tingling in the hands.  The lower and upper extremities were evaluated as normal.  The was no diagnosis of a left knee disability or of carpal tunnel syndrome.  In August 2006, history included a left knee arthroscopy and the Veteran complained that his hands go to "sleep."  The was no diagnosis of a left knee disability or of carpal tunnel syndrome.  



Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110 (wartime service).  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1110 as implemented in 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  

If a Veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, such as arthritis, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

In the case of any Veteran who engaged in combat, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Collette v. Brown, 82 F.3d 389 (1996).

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).






Analysis

Applying the Principles and Theories of Service Connection

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

38 C.F.R. § 3.303(a) (Affirmatively Showing Inception in Service)

On the basis of the service treatment records alone, in the absence of any evidence of a complaint, finding, history, treatment, or diagnosis of residuals of a left knee injury or of bilateral carpal tunnel syndrome, neither condition was affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. § 1110 as implemented by 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.

38 C.F.R. § 3.303(b) (Chronicity and Continuity of Symptomatology)  

38 C.F.R. § 3.303(d) (First Diagnosed after Service)

In his application for VA disability compensation, the Veteran's stated that he injured his left knee in service in 1969, the Veteran is competent to describe an injury and his statement about an injury admissible, that is, are to be considered as evidence. 



See 38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness). 

As the service treatment records lack the documentation of manifestations sufficient to identify residuals of a left knee injury and sufficient observation to establish a chronic left knee disability during service, chronicity in service is not adequately supported by the service treatment records.  And there is no other evidence contemporaneous with service that pertains to chronicity.  As chronicity in service is not adequately supported by the record, including the service treatment records, then service connection may be established either by continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the condition after service under 38 C.F.R. § 3.303(d).

In his application for VA disability compensation, the Veteran's stated that carpal tunnel syndrome started in 1997 after service.   As the Veteran does not assert and as there is no competent evidence either contemporaneous with or after service that symptoms that bilateral carpal tunnel syndrome were noted, that is, observed during service, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  See Savage v. Gober, 10 Vet. App. 488, 497 (1997) (continuity of symptomatology requires that the evidence either contemporaneous with service or otherwise show only that a condition was observed, that is, noted, during service).  As neither chronicity nor continuity is adequately supported by the record, then service connection may be established by initial diagnosis of the condition after service under 38 C.F.R. § 3.303(d). 




38 U.S.C.A. § 1110 (Current Disability)

Under either theory of service connection, that is, continuity of symptomatology under 38 C.F.R. § 3.303(b) or by initial diagnosis of the condition after service under 38 C.F.R. § 3.303(d), in order to establish service connection there must be a current disability resulting from an injury, disease, or event in service.   See Chelte v. Brown, 10 Vet. App. 268 (1997) (observing that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection); see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (the interpretation of 38 U.S.C.A. §  1110 requires the existence of a present disability for the purpose of VA compensation); see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of current disability is satisfied when the claimant has disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim). 

Although the Veteran is competent to describe an injury or symptoms of carpal tunnel syndrome, neither condition is one under case law that has been found to be capable of lay observation, that is, the diagnosis of residuals of a knee injury or carpal tunnel syndrome cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, and the determination as to the presence or diagnosis of the claimed disabilities is medical in nature, that is, not capable of lay observation, and competent medical evidence is required to substantiate the claim.  See Savage at 498 (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent);  Barr v. Nicholson, 21 Vet. App. 303 (2007).








Also, under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau at 1377.  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

As the presence or diagnosis of either residuals of a left knee injury or carpal tunnel syndrome cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, the conditions are not simple medical conditions that the Veteran is competent to identify.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of the claimed disabilities.

Where, as here, there is a question of the presence or a diagnosis of a disability, not capable of lay observation by case law, and the conditions are not simple medication conditions under Jandreau for the reason expressed, to the extent the Veteran's statements are offered as proof of the presence or diagnosis of the claimed disabilities in service or since service, the Veteran's lay statements are not competent evidence, and the statements are excluded, that is, not admissible as evidence and cannot be considered as competent evidence favorable to claims.

As for the Veteran describing a contemporaneous medical diagnosis and as for symptoms described by the Veteran that later support a diagnosis by a medical professional, after service, there is no evidence that a health-care professional has diagnosed either residuals of left knee injury or bilateral carpal tunnel syndrome at any time during the appeal period.  





And although there is a history of left knee arthroscopy and arthritis of the knee and hands, no medical professional has diagnosed either residuals of a left knee injury or carpal tunnel syndrome, related to symptoms described by the Veteran at any time within the appeal period.  

As a diagnosis of residuals of a left knee injury or carpal tunnel syndrome has not been established by competent evidence, there can be no valid claims of service connection absent proof of any present disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Without competent evidence of any current disability, the Board need not reach the questions of whether the Veteran is competent to offer a medical diagnosis on a simple medical condition, whether the Veteran's statements are credible, or whether the combat provisions of 38 U.S.C.A. § 1154(b) or of continuity of symptomatology under 38 C.F.R. § 3.303(b), or initial diagnosis of the condition after service under 38 C.F.R. § 3.303(d), apply. 

As the preponderance of the evidence is against the claims of service connection, the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for residuals of left knee injury is denied.

Service connection for bilateral carpal tunnel syndrome is denied.

REMAND

On the claim of service connection for hepatitis C, VA records show a history of hepatitis C since 1998 and that the Veteran retired from his job because hepatitis C.




As the records pertaining to the claim of service connection may exist, VA will make a reasonable effort to obtain the records under the duty to assist.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf private medical records, pertaining to the diagnosis and treatment of hepatitis C since 1998.  

2.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf employee health records, pertaining to the diagnosis and treatment of hepatitis C since 1998. 

3.  If additional evidence is obtained on the claim, determine whether additional development, a VA medical examination or VA medical opinion, under the duty is needed and, if so, develop the claim accordingly. 

4.  On completion of the development, the claim of service connection for hepatitis C should be adjudicated.  If the claim remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


